Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/07/2022 indicates claims 1, 14, and 15-18 as amended, and claims 2-5 as cancelled.  Claims 1 and 6-18 are currently pending examination.
The amendment is sufficient in overcoming each of the previously indicated grounds of rejection.
Further grounds of rejection, necessitated by the amendment, are detailed herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt (U.S. Publication 2006/0144709) in view of Yoneyama et al. (U.S. Publication 2004/0069762), hereinafter Yoneyama.
Regarding claim 1, Belt discloses a sheet (wire mesh 14 is in a sheet-like form, Fig. 4A, reproduced below) comprising: 
a structure (wire mesh 14, Fig. 4A) and;
an adhesive layer having a surface on which the structure is disposed (para. 0041; application of heat and bonding agent to bond wire mesh 12, 14 to conductor frame 10) (claim 15 recites the wire mesh being fixed to the frame by means of an adhesive operation),
wherein the structure comprises a plurality of linear-bodies (wire mesh or parallel threads-para. 0041) extending in one direction (length direction of the wires that make up the wire mesh 14, as shown in Fig. 4A), arranged parallel to one another (“[t]he wire-mesh may be formed of individual wires mounted parallel to one another to the frame or of individual wires that are woven, knitted or plaited”, paragraph 0051), and spaced apart from one another (the wires are spaced apart horizontally or in the width direction, as shown in Fig. 4A), wherein the linear-bodies comprise a metal wire (SS316L mesh-para. 0033) (see also paragraphs 0029 and Examples 1, 4, 6, etc.) (SS316L corresponds to the AISI 316L metal disclosed in paragraph 0153 of the instant application).

    PNG
    media_image1.png
    550
    927
    media_image1.png
    Greyscale

Additionally, Belt discloses wherein D represents a diameter of the linear-bodies and D                         
                            ≥
                            0.0014
                        
                     (the wires have a diameter of 0.010 mm to 5 mm-claim 13), and L represents a spacing between adjacent ones of the linear-bodies (para. 0037; “a wire distance of from 100 micron to 25000 microns”) (see also claim 8), and D (0.001 to 0.5 cm) and L (0.01 to 2.50 cm) are in units of cm.
Despite that a variety of values for D and L are possible, to provide an illustrative example, the following values are selected: D = 50 µm (0.005 cm) and L = 1700 µm (0.17 cm).  
The combination of these values disclose a sheet satisfying the relation:                          
                            121
                             
                            ≥
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                             
                            ≥
                            3
                        
                    .  Inputting the above values from Belt into the recited relation results in the following:                          
                            121
                             
                            ≥
                            
                                
                                    0.17
                                     
                                    c
                                    m
                                     
                                
                                
                                    0.005
                                     
                                    c
                                    m
                                
                            
                             
                            ≥
                            3
                        
                    , which simplifies to:  121 ≥ 34 ≥ 3.
With respect to the “volume resistivity from 1.0 x 10-7 Ωcm to 7.5 x 10-5 Ωcm” limitation, it is understood that volume resistivity (also known as electrical resistivity or specific electrical resistance) is a fundamental property of a material that measures how strongly the material resists electric current. As Belt discloses the linear bodies being composed of the same material (AISI 316L stainless steel) as that disclosed in the instant application, the Examiner takes the position that the corresponding volume resistivity is inherent taught (Note: the instant application indicates that the volume resistivity for 316L is 7.5 x 10-5 Ωcm).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112-01-II.
Furthermore, the combination of these values disclose a sheet satisfying the relation:                          
                            5.57
                             
                            ≥
                             
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    R
                                    L
                                
                            
                            ≥
                            0.003
                        
                    .  Inputting the above values from Belt into the recited relation results in the following:                          
                            5.57
                             
                            ≥
                             
                            
                                
                                    
                                        
                                            0.005
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    (
                                    7.5
                                     
                                    x
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                     
                                    Ω
                                    c
                                    m
                                    )
                                    x
                                    (
                                    0.17
                                    c
                                    m
                                    )
                                
                            
                            ≥
                            0.003
                        
                    , which simplifies to:                          
                            5.57
                             
                            ≥
                             
                            
                                
                                    
                                        
                                            0.000025
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1.275
                                     
                                    x
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                     
                                    Ω
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≥
                            0.003
                        
                    ,  resulting in the following:  5.57 ≥ 1.96 ≥ 0.003.
Belt further discloses the adhesive layer is adapted to be bonded to an object (para. 0041; application of heat and bonding agent to bond wire mesh 12, 14 to conductor frame 10) (here, the adhesive layer, or bonding agent, bonds the wire mesh structure 12, 14 to the frame 10).
As Belt discloses the adhesive layer being used for bonding mesh layers 12 and 14 to the frame 10, Belt implicitly discloses wherein each of the plurality of linear-bodies (the individual threads of the mesh layer) disposed on the surface of the adhesive layer has a part that faces the surface of the adhesive layer (para. 0041; application of heat and bonding agent to bond wire mesh 12, 14 to conductor frame 10) (claim 15 recites the wire mesh being fixed to the frame by means of an adhesive operation) [The use of ah adhesive or bonding agent implies that such an adhesive/agent is applied to at least one side of the mesh layers, for instance the side facing frame 10.  Further, such use of an adhesive/agent implies that at least a part of the linear bodies of the mesh layers faces the adhesive.  The claim language allows for an arrangement in which the linear bodies face the adhesive layer but are not directly on the adhesive layer].
Belt is silent on wherein the adhesive layer is provided to an entirety of the part of each linear body facing the surface of the adhesive layer.

    PNG
    media_image2.png
    514
    734
    media_image2.png
    Greyscale

Figure 6 of Yoneyama
Yoneyama teaches that it is known in the art of sheet constructions in which a linear heater is adhered to a base structure (Figures 5 and 6, linear-bodies shown as the horizontal segments which are adhered to base structure 24.  Paragraph 0054 states that base structure 24 has a mesh structure.  The mesh structure of 24 corresponds to the frame 10 having openings 18 of Belt) 

    PNG
    media_image3.png
    467
    475
    media_image3.png
    Greyscale

Figure 5 of Yoneyama
wherein each of the plurality of linear-bodies (25, shown above) disposed on the surface of the adhesive layer (26) has a part that faces (bottom part of 25 faces the upper surface of adhesive layer 26) the surface of the adhesive layer and wherein the adhesive layer (26) is provided to an entirety of the part of each linear body facing the surface of the adhesive layer (the adhesive layer is provided to an entirety of the bottom surface of the linear bodies of 25).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belt with Yoneyama, by replacing the adhesive layer/bonding agent of Belt, with the Yoneyama, in order to provide an adhesive layer between the linear-bodies and the base structure (frame 10 of Belt) such that the surface area in contact between the linear-bodies and the adhesive layer and between the adhesive layer and the base structure is increased, which would further improve the bond between the linear-bodies and the base structure.  
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.  Belt further discloses a laminate of a plurality of the structures (wire mesh 14 and wire mesh 12, Fig. 4B).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation. Belt further discloses wherein the linear-bodies of the structure (the stainless steel wires of the wire mesh 14) each have an end part at least fixed with a fixing member (wires 14 are bound to each side of the frame 10 by applying heat and using a bonding agent) and each have another independent part not in contact (portion of the wires that are facing away from the frame 10) with the fixing member (bonding agent).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.  Belt further teaches the use of means 20 “for connecting to adequate current supply (voltage and current).” Belt further teaches applying current (20 amps; para. 0078) (60 amps; para. 0080) (300 amps; para. 0081).  As belt teaches each structural limitation, including the wires of the wire mesh (12, 14) being SS316L (which is a known electrically conductive material), the applied current of Belt would necessarily cause heating in accordance with Joule’s First Law.  As such, Belt inherently teaches a heating element comprising the sheet.
Regarding claim 9, the primary combination, as applied in claim 8, teaches each claimed limitation. Belt further teaches a heating device comprising the heating element and an electric supply part (20) for supplying electricity to the heating element (as detailed in claim 8).  No additional structures are required by the claim.
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation. Further, the subject matter for this claim is directed toward the apparatus’ intended use as a defogger without claiming additional structure.  The combination of the cited prior art references, as described above, teach each claimed structural limitation.  As such, the Examiner takes the position that it would be reasonable to one skilled in the art that such combination would also be structurally capable as functioning as a defogger.  MPEP 2114 states that “the manner of operating the device does not differentiate apparatus claim from the prior art”.  Therefore, the grounds of rejection, as applied to claim 9, stand as grounds for rejection in claim 10.
Regarding claim 11, the primary combination, as applied in claim 9, teaches each claimed limitation.  Further, the subject matter for this claim is directed toward the apparatus’ intended use as a deicer without claiming additional structure.  The combination of the cited prior art references, as described above, teach each claimed structural limitation.  As such, the Examiner takes the position that it would be reasonable to one skilled in the art that such combination would also be structurally capable as functioning as a deicer.  MPEP 2114 states that “the manner of operating the device does not differentiate apparatus claim from the prior art”.  Therefore, the grounds of rejection, as applied to claim 9, stand as grounds for rejection in claim 11.
Claim 14 recites substantially similar limitations as claim 1 with the exception that the metal wire is not required and recites broader ranges for the volume resistivity and relationships.  Therefore, claim 14 is rejected under the same rationale as claim 1.
Claim 15 recites substantially similar limitations as claim 1 with the exception of having broader range for the recited relationships.  Therefore, claim 15 is rejected under the same rationale as claim 1.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Belt, in view of Yoneyama et al., and in further view of Jiang (U.S. Publication 2010/0310809). 
Regarding claims 12-13, the primary combination, as applied in claim 1, teaches each claimed limitation, including bonding the mesh sheet [Belt] (12, 14) to the frame (10) using the application of heat and a bonding agent.
However, Belt does not explicitly disclose the adhesive layer being curable and the adhesive layer comprising an energy ray-curable component.
Jiang is directed toward methods for protecting tubes ranging in thickness “from about 0.5 nanometers to about 100 mircrometers” (paragraph [0028]).  Jiang teaches that both hot melt adhesives and photosensitive adhesives are suitable for being the adhesive layer for adhering conductive layer 120 to base layer 110 (paragraphs [0033]-[0034]). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belt, as modified by Yoneyama, with Jian, by substituting the adhesive layer material of Belt, with the adhesive material of Jiang, would merely amount to the selection of a known material (adhesive) based on its suitability for its intended use.  See MPEP 2144.07.
	Furthermore, using a photosensitive adhesive would amount to a simple substitution of art recognized adhesives performing the same function of adhering a conductive layer to a base layer, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view Yoneyama, and in further view of Tajiri et al. (U.S. Publication 2016/001698; relying on earlier priority date), hereinafter Tajiri.
Regarding claims 16-18, the primary combination, as applied to claims 1, 14, and 15, respectively, teaches each claimed limitation except for the adhesive layer being present in the spacing between adjacent ones of the linear bodies.
	Tajiri teaches that it is known in the art of conductive sheets (para. 0002) (para. 0003; conductive sheet comprising thin conductive wires formed on a support being used as an electrode in various electronic devices) for the sheet (Fig. 3; sheet 100) to comprise a structure comprising a plurality of linear bodies (thin conductive wires 14) (paragraphs 0054-0055 discloses the wires contain silver, or may contain a metal other than silver).  Tajiri teaches disposing a binder (22) between the thin conductive wires (14) (para. 0111).  Tajiri teaches that the polymer binder is heat treated in order to maintain the shape of the conductive portion (para. 0023). Tajiri discloses that the polymer of the binder may include “at least any resin selected from the group consisting of an acryl-based resin, a styrene-based resin, a vinyl-based resin, a polyolefin-based resin, a polyester-based resin, a polyurethane-based resin, a polyamide-based resin, a polycarbonate-based resin, a polydiene-based resin, an epoxy-based resin, a silicone-based resin, a cellulose-based polymer, a chitosan-based polymer, a copolymer composed of a monomer constituting these resins, and the like. Among these, preferable examples of the polymer include an acryl-based resin, a styrene-based resin, a polyester-based resin, a copolymer composed of a monomer constituting these resins, and the like” (para. 0061) (corresponding to the polymers recited in paragraphs 0061 of the instant application) and “may contain a reactive group which can react with a crosslinking group in a crosslinking agent which will be described later. The type of the reactive group is not particularly limited, and the reactive group only needs to be able to react with the crosslinking group. Examples of the reactive group include a hydroxyl group, an isocyanate group, a carboxylic acid group, a carboxylic anhydride group, an epoxy group, an amino group, an alkyl halide group, and the like” (para. 0062) (the crosslinking agents of Tajiri correspond to those recited in paragraph 0078 of the instant application).
	The advantage in combining the teachings of Tajiri is that in doing so would inhibit ion migration between adjacent wires (para. 0111).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belt, as modified by Yoneyama, with Tajiri, by modifying the adhesive layer of Belt, with the binder being disposed between the thin conductive wires of Tajiri, to inhibit ion migration between adjacent wires.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761